The judgment of the court was pronounced by
Rost, J.
The motion to dismiss in this case is unfounded in fact. The appeal was taken during the same term in which the judgment was rendered. On the merits, we are unable to adopt the conclusions of the district judge. It is clear to us that the slave in controversy was not affected with leprosy, unless that word is understood in the extended signification which one of the physicians, examined as a witness, states it formerly had, when it was considered as including all diseases of the skin. It is not used in that sense in the articles of tbe Codes of 1808 and 1825, which make leprosy one of the redhibitory defects of slaves.
The form of leprosy known by the name of elephantiasis is an African disease, which was common in Louisiana before the suppression of the slave trade, as it is at this day in the island of Cuba, where that trade is still earned on. This was the form of leprosy which the lawgiver had principally in view. Wo do not mean to say that the general expression used in the code might not bo extended in cases of lepra vulgaris; but it is inapplicable to any other cutaneous disease.
It is not shown satisfactorily that the disease in this case existed at the time of the sale, and that it is incurable, or that the value of the slave is materially diminished by it.
It is therefore ordered, that the judgment in this case be reversed, and that there be judgment in favor of the defendant, with costs in both courts.